DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This office action is in response to the amendment and comments submitted 8/26/2022.
Claims 1, and 5 have been amended. Support for claim 1 is found n [0096 -0098] and figures 4 and 5, of the instant specification. Claim 5 corrected for antecedent basis.
Claims 6 has been previously cancelled.
Claim 25 has been added. Support for claim 5 can be found in figure 4 of the instant application.
Claims 1-5, and 7-25 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 17 and 25 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Lim et al. (US2015/0214525A 1 ), in view of Park et al. (US2012/0114993A 1 ).

	As to claim 1, Lim discloses a battery pack comprising: a plurality of battery cells each comprising a cell vent [Abstract]; frames (Barrier 150, [0058] figure 3) arranged together with the plurality of battery cells in an arrangement direction and coupled together such that frames of each of pairs of adjacent frames face each other with a battery cell of the plurality of battery cells therebetween ([0058] figure 2),

    PNG
    media_image1.png
    736
    774
    media_image1.png
    Greyscale

(Lim, Figure 2, annotated for illustration)

    PNG
    media_image2.png
    611
    963
    media_image2.png
    Greyscale

(Lim, Figure 3, annotated for illustration)
	Lim discloses a battery pack and the upper flange portion 155 to directly contact the circumference of the vent portion 13 [0065], which would direct the flow of gas in the same manner as ribs, but does not explicitly teach ribs. 
	In the same field of endeavor Park discloses a battery pack and further teaches the each of the pairs of adjacent frames comprising guide ribs surrounding the cell vent of the battery cell; 
(Gas exhaust protrusions 51 formed around gas exhaust members 27 [0044] figure 5 and along the circumferences of the openings 58 which is the gas exhaust passage from gas exhaust member 27 [0044]); Where gas exhaust protrusions 51 serve as guide ribs and the positioning at the circumference of the gas discharge opening [0044] would surround the cell vent and form a discharge passage or hole.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the rib structure of Park to prevent battery damage.


    PNG
    media_image3.png
    607
    771
    media_image3.png
    Greyscale

(Park, Figure 5, annotated for illustration)
	Lim discloses a battery pack but does not specifically disclose a cover, which encompasses the entire battery cell frame. 
	Park discloses a battery pack (Battery module 103, [0040]) and further teaches and a top cover arranged above the frames to cover the frames (Cover 143, figure 3) and comprising a protruding barrier wall each surrounding a fist side and a second side opposite the first side of the guide ribs of a respective pair of adjacent frames. (Two guide ribs 146 (protruding barriers) are formed on the cover 143 to extend in a direction of the stacked rechargeable batteries and are formed on the outside of the gas exhaust protrusions 51 such that the gas exhaust protrusions 51 are positioned between the guide ribs 146 in the width direction [0045], figure 5). The housing (Comprising cover 143) has a sealed structure and the rechargeable batteries 20 are cooled by cooling the housing [0041 ].

    PNG
    media_image4.png
    675
    1035
    media_image4.png
    Greyscale

(Park, Figure 3, annotated for illustration)        (Park, Figure 5, annotated for illustration)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the sealed structure of including cover 143 of Park to incorporate the ability to cool the battery from the outside.
	As to claim 2, modified Lim discloses the guide ribs of the respective pair of adjacent frames form a discharge hole at a position corresponding to the cell vent of the battery cell (Protrusions 51 formed around cell gas vents [Park, 0044]).

	As to claim 3, the rejection of claim 2 is incorporated, modified Lim discloses wherein the guide ribs of the respective pair of adjacent frames surround the discharge hole (Protrusion 51 along the circumferences of the openings 58 which is the gas exhaust passage from gas exhaust member 27 [Park, 0044]). 

	As to claim 4, the rejection of claim 2 is incorporated, Lim discloses the guide ribs of the respective pair of adjacent frames have an elliptical shape corresponding to the cell vent of the battery cell (Upper flange 155 (guide ribs) forms the elliptical shape once coupled, Figures. 2 and 3).

    PNG
    media_image5.png
    766
    1280
    media_image5.png
    Greyscale

(Lim Figures 2 and 3 modified and annotated for illustration)
	As to claim 5, modified Lim discloses frames (Barriers 150) arranged in the arrangement direction at front and rear sides of the battery cell with the battery cell therebetween are coupled to each other (see Figure 2 above), the guide ribs of the respective pair of adjacent frames entirely surround the cell vent of the battery cell (Protrusion 51 along the circumferences of the openings 58 which is the gas exhaust passage from gas exhaust member 27 [Park, 0044]).

	As to claim 7, the rejection of clam 1 is incorporated, modified Lim discloses a battery pack and teaches guide ribs of the respective pair of adjacent frames and a protruding barrier wall corresponding thereto protrude in mutually-facing directions from main bodies of the pair of adjacent frames and a main body of the top cover. 
	Park discloses a battery pack and further teaches two guide ribs 146 (protruding barrier walls) are formed on the cover 143 to extend in a direction of the stacked rechargeable batteries [0045] and gas exhaust protrusions 51 extending from the frame are mutually facing (see Figure 5). 
	Park states, If the gas exhaust protrusions 51 and the guide ribs 146 are formed the material exhausted from the rechargeable batteries 20 moves upward by the gas exhaust protrusions 51 (guide ribs) and is substantially prevented from being laterally spread by the guide ribs 146 (protruding barrier walls), it is possible to prevent the terminals 21 and 22 or the bus bars 25 from becoming polluted [0046]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the positions of the elements as to mutually face each other as in Park to prevent damage to the battery.

    PNG
    media_image6.png
    594
    655
    media_image6.png
    Greyscale

(Park, Figure 5, annotated for illustration)

	As to claim 8, the rejection of claim 7 is incorporated, modified Lim discloses a battery pack but is silent on the guide ribs of the respective pair of adjacent frames and the protruding barrier wall corresponding thereto form a tunnel-type discharge path. 
	Park discloses a battery pack and further teaches the gas exhaust protrusions 51 and the guide ribs 146 are formed, since the material exhausted from the rechargeable batteries 20 moves upward by the gas exhaust protrusions 51 and is substantially prevented from being laterally spread by the guide ribs 146 [0046]. Thereby a tunnel-type discharge path is created. 
	Park states, If the gas exhaust protrusions 51 and the guide ribs 146 are formed the material exhausted from the rechargeable batteries 20 moves upward by the gas exhaust protrusions 51 (guide ribs) and is substantially prevented from being laterally spread by the guide ribs 146 (protruding barrier walls), it is possible to prevent the terminals 21 and 22 or the bus bars 25 from becoming polluted [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the positions of the elements as to for a tunnel-type passage as in Park to prevent damage to the battery.

	As to claim 9, the rejection of claim 7 is incorporated, modified Lim discloses a battery pack but is silent on leading ends of the guide ribs of the respective pair of adjacent frames in the protruding direction of the guide ribs are spaced apart, by a clearance gap, from a leading end of the protruding barrier wall corresponding thereto in the protruding direction of the protruding barrier wall. 
	Park discloses a battery pack and further teaches a clearance gap between protruding barrier wall (guide ribs 146) and guide ribs (gas exhaust protrusions 51) see figure 5. 
	Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972.)

    PNG
    media_image7.png
    633
    1060
    media_image7.png
    Greyscale

(Park, Figure 5, annotated for illustration)

	As to claim 10, the rejection of clam 9 is incorporated, Lim discloses a battery pack but is silent on the leading ends of the guide ribs of the respective pair of adjacent frames are at inner positions relatively close to a center position of the cell vent of the battery cell, and the leading end of the protruding barrier wall corresponding thereto is at an outer position relatively distant from the center position of the cell vent of the battery cell. 
	Park discloses a battery pack and further teaches positional relationships of the guide ribs relative to the protruding barrier wall. (Two guide ribs 146 are formed on the cover 143 to extend in a direction of the stacked rechargeable batteries and are formed on the outside of the gas exhaust protrusions 51 such that the gas exhaust protrusions 51 are positioned between the guide ribs 146 in the width direction [0045]. Where guide ribs (gas exhaust protrusions 51) are at inner positions relatively close to center position of the cell vent and protruding barrier walls, (guide ribs 146) are at outer positions relatively close to center position of the cell vent see Figure 5).

    PNG
    media_image8.png
    792
    967
    media_image8.png
    Greyscale

(Park, Figure 5, annotated for illustration) 
	The gas exhaust protrusions 51 and the guide ribs 146 are formed as in the second exemplary embodiment, since the material exhausted from the rechargeable batteries 20 moves upward by the gas exhaust protrusions 51 and is substantially prevented from being laterally spread by the guide ribs 146, it is possible to prevent the terminals 21 and 22 or the bus bars 25 from becoming polluted. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the positions of the elements as to mutually face each other as in Park to prevent damage to the battery.

	As to claim 11,modified Lim discloses the battery cell swells, the guide ribs provided as a pair surrounding the cell vent of the battery cell are moved outward away from each other. Barrier 150 is provided between battery cells 10 [0058] partially covering the battery cell 10 [0008] Figure 3. Where the barrier 150 consists of two pieces to surround vent 13 Figure 2. Should the battery cell swell the barrier 150 would move outward away from each other until the gas is evacuated. 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

    PNG
    media_image9.png
    884
    1307
    media_image9.png
    Greyscale

(Lim Figure 2, annotated for illustration)

	As to claims 12 and 13, modified Lim discloses guide ribs (gas exhaust protrusions 51 [Park 0044, Figure 5]) protruding from main bodies towards the top cover. The inclination of the guide ribs is simply a design choice. 
	The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 

	As to claim 14, the rejection of claim 1 is incorporated, modified Lim the protruding 
barrier walls protrude from a main body of the top cover toward the frames in a parallel form to have a width which is substantially uniform in a protruding direction of the protruding barrier walls.

    PNG
    media_image10.png
    848
    1094
    media_image10.png
    Greyscale

(Park, Figure 5, Annotated for illustration)
	The gas exhaust protrusions 51 and the guide ribs 146 are formed as in the second exemplary embodiment, since the material exhausted from the rechargeable batteries 20 moves upward by the gas exhaust protrusions 51 and is substantially prevented from being laterally spread by the guide ribs 146, it is possible to prevent the terminals 21 and 22 or the bus bars 25 from becoming polluted. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the positions of the elements as to mutually face each other as in Park to prevent damage to the battery.

	As to claim 17, the rejection of claim 1 is incorporated, modified Lim discloses a module vent is formed on the top cover at a position corresponding to the cell vent of the battery cell. (Park, Figure 3, valve member 40).

    PNG
    media_image11.png
    788
    1047
    media_image11.png
    Greyscale

(Park, Figure 3, annotated for illustration)

	As to claim 25, the rejection of claim 1 is incorporated, Lim discloses the second side of the guide ribs of the respective pair of adjacent frames is opposite the first side along the arrangement direction. (see Figure 3)

    PNG
    media_image12.png
    724
    1131
    media_image12.png
    Greyscale

(Lim, Figure 3, modified and annotated for illustration)







Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al.(US2015/0214525A1) as applied to claim 1 above, in view of Park et al. 
(US2012/0114993A1) and further in view of Matsumoto et al. (US2006/0292437A1).

	As to claim 18, modified Lim discloses a secondary battery with a vent but is silent on module vent comprises a break line formed by recessing a portion of an upper or lower surface of the top cover in a thickness direction of the top cover. 
	Matsumoto discloses a secondary battery [0024] with a vent [Abstract] 
and further teaches vent (Safety valve 16 [0007]) comprises a break line formed by recessing a portion of an upper or lower surface (The safety vent 16 has a looped groove 19 that is formed recessed on the outer surface side [0007] and where groove 19 is composed of groove portions 20, 21, 23 and 25 which are torn off during degassing event and groove portion 22 is not torn (operates as the hinge) [0036] ) of the top cover (Park, Figure 3 valve member 40) in a thickness direction of the top cover of the top cover in a thickness direction of the top cover 
(Figure 3).

    PNG
    media_image13.png
    514
    811
    media_image13.png
    Greyscale

(Matsumoto Fig. 3 annotated for illustration)
Claims 19 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al.(US2015/0214525A 1) as applied to claim 1 above, in view of Park et al. 
(US2012/0114993A 1 ), in view of Matsumoto et al. (US2006/0292437 A 1) and further in view of Cho et al. (US 8,802,255B2).

	As to claim 19, modified Lim discloses a secondary battery with a vent but is silent on a centerline formed to cross the borderline. 
	Matsumoto discloses a secondary battery [0024] with a vent [Abstract] and further teaches break line comprises: a borderline formed in a closed loop along a border of the module vent (Where looped groove 19 follows the circumference of safety valve 16 see Fig. 3 above). Matsumoto is silent on the module vent having a centerline formed to cross the borderline. 
	Cho discloses a secondary battery [Abstract] and a vent (Rupture section 230 
[C4L45]) and a center line formed to cross the border line (Notch line of rupture section 230 extending between wrinkles 220 [C4L64-67] figure 3c ). 
	The secondary battery according to the present invention can absorb external shocks by forming wrinkles between a rupture section and the periphery of a depression formed, damage to a depression due to causes other than the internal gas pressure of the battery can be prevented [C7 4-9]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the periphery wrinkles and center notch line of rupture of Cho to prevent premature bursting of the vent due to external shocks.

    PNG
    media_image14.png
    543
    1086
    media_image14.png
    Greyscale

(Cho, Figure 3c, annotated for illustration)
	As to claim 20, modified Lim discloses hinge portions are formed on both lateral portions of the borderline which face the centerline (Cho, Figure 3c). 

	As to claim 21, the rejection of claim 20 is incorporated, modified Lim discloses the hinge portions (wrinkles 220) have a thickness greater than a thickness of the centerline (Rupture section 230 having the smallest thickness [Cho, C4L39-47]). Providing the wrinkles 220 having a thickness greater than the rupture section or centerline. 

	As to claim 22, the rejection of claim 20 is incorporated, modified Lim discloses the module vent (Park Figure 3 valve member 40) is opened toward both sides of the centerline (Cho, Figure 3c) while being broken along the center line (The rupture section (230)) is the thinnest in the depression (200), it is the portion where damage occurs earliest due to the internal pressure of a battery [Cho, C4L58-60]) and folded at the hinge portions (Since the inherent function of the depression (200) is to rupture due to the internal pressure of the battery [Cho, [C5L20-23]) and rupture section (230) having the smallest thickness [Cho, C4L39-47]) where the rupture or damage will occur first [Cho, C4L58-63]) and wrinkles (220) having a greater thickness than the rupture section (230), the wrinkles (220) would serve as hinges to provide for escaping gas to be evacuated.

	As to claim 23, the rejection of claim 19 is incorporated, modified Lim discloses the centerline extends in a direction crossing the module vent at a center position of the module vent (Cho, Figure 3).

    PNG
    media_image15.png
    604
    993
    media_image15.png
    Greyscale

(Cho, Figure 3c annotated for illustration)

	As to claim 24, the rejection of claim 17 is incorporated, modified Lim discloses he module vent (Park Fig. 3 valve member 40) comprises a plurality of module vents respectively corresponding to the cell vents of the plurality of battery cells.
	The plurality of module vents does not specify an optimum number of vents for a battery pack size and becomes a design choice base on charging and discharging anticipated scenarios.
	The change in form or shape, without any new or unexpected results, is an 
obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US2015/0214525A1) as applied to claim 1 above, in view of Park et al. 
(US2012/0114993A1) and further in view of Byun et al. (US2010/0215998A1).

	As to claim 15, modified Lim discloses a battery module with a plurality of second dry battery cells with vents but is silent on a wiring board is arranged between the top cover and the frames, and a through-hole is formed in the wiring board to receive the guide ribs of the respective pair of adjacent frames or the protruding barrier wall corresponding thereto. 
	Byun discloses a battery module with a plurality of second dry battery cells with vents and further teaches a wiring board (Upper plate 1220 with bus bars 1300, [0050] Figure 2. Where the bus bar and the battery cell terminal connections provide a wiring board for electrical devices.
	 arranged between the top cover and the frames 
(Upper plate 1220 may be disposed above the secondary battery cells 1100 [0048] Figure 2 and the top cover of modified Lim, Park element cover 143), and a through-hole is formed in the wiring board to receive the guide ribs or the protruding barrier wall (The upper plate 1220 may have a plurality of vent holes 1224 and The protrusions 1224a may be disposed along a circumferences of the vent holes 1224 [0051]). This feature provides a secondary battery module with improved reliability [0007].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the upper plate of Byun to improve reliability of the battery [0007].

    PNG
    media_image16.png
    678
    784
    media_image16.png
    Greyscale

(Byun Figure 2, annotated for illustration)

	As to claim 16, modified Lim discloses a battery module with a plurality of second dry battery cells with vents but is silent on the protruding barrier wall or the guide ribs are inserted through the through-hole such that the protruding barrier wall or the guide ribs completely penetrate the wiring board.
	Byun discloses a battery module with a plurality of second dry battery cells with vents and further teaches protrusions 1224a (protruding barrier walls) may be disposed around the vent holes 1224 and protrude toward the secondary battery cells 1100 
[0051] and the protrusions of the module frame may be fitted into the vents [0015]. This feature provides a secondary battery module with improved reliability [0007]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the upper plate of Byun to improve reliability of the battery [0007].

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., each individual pair of cell ribs is encompassed by protruding walls of extending from the top cover) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues one of ordinary skill in the art would not have combined Lim and Park. The office respectfully disagrees as both Lim and Park are in the same filed of endeavor of battery modules (Lim [Abstract] and Park [Abstract]), apply similar techniques for improved safety (Lim [0062] and Park [0012]) via gas exhaust (Lim [0007-0008] and Park [0013]) and both methods utilize lithium batteries (Lim [0006] and Park [00030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Guen et al. (US 20140193690 A1) Battery module with exhaust guide ribs.

	Cho et al. (US 20140193690 A1) Battery module with top cover protruding walls.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728




/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728